Exhibit TIME WARNER CABLE INC. Consent in Lieu of a Meeting of the Stockholders The undersigned, a wholly owned subsidiary of Time Warner Inc., a Delaware corporation (“Time Warner”), being the holder of a majority of the Class A common stock of Time Warner Cable Inc., a Delaware corporation (the “Corporation”), and all of the Class B common stock of the Corporation, representing a majority of the combined voting power, hereby adopts and approves the following resolutions by written consent in lieu of a meeting pursuant to Section 228 of the Delaware General Corporation Law (the “DGCL”): WHEREAS, pursuant to the Separation Agreement, dated as of May 20, 2008 (the “Separation Agreement”), among the Corporation, Time Warner and certain subsidiaries of the Corporation and Time Warner, following the satisfaction of certain conditions, the Corporation will file with the Secretary of State of the State of Delaware the Second Amended and
